Hay 15, 1950
                       :
Hon. loyue L. Kelly, Rxeoutive Dlreotor
Board ~forTexas State IjospitOls.
  aridSpaclal Sohools
Austin, Texas                 opinion NO. v-lq56.
                               Be: The 1bgCrlityo? paying
                                   the trswl expenae 0r
                                   State employed doctora
                                   and nurses otterding
Dear sir:                          schools and alLnioa.
         'ikferenoe la made 60 your resent   request whloh
reada.ia pati aa hollows:
          %otion 14 of 8. B. Bo:321, Pots
     51at Xieglalatum~ B.S. 1949, provfdes aa'
     r0iiars:

          m%eavea for Courses di Btudg: The'
     Board.may all&r physloians,regls'tered
     nursea, and other profeaaional6mployeea
     a raaaooable tlma Vlthout loss of salary
     to attend raoagrileedaohools.'andolinloo
     oomlwted  by apprbved aohoola and aasoaia-
     tious.
          "The above provialoaraa undoubtedly
     intended to ba a re+nactment of aubseotldn
     (d) of Seatlon 3, S.B. %Q. 374, ALots50th
     Legialatura, upon ubioh latter provision
     your Opinion No. VA51 waa handed dam on
     Daoember 11, 1947. Recently, aoms of our
     Supalrlnteudantahave InterpretadOpinion
     Ao. V-451 to mean that they are entltlad
     to raimbasement for expenses lnausmad la
     traveling to arujfrow madioal aohoola they
     have ohoaen to attend, plus room and boati,
     whila~them, and tuiti,onexpenses. . . .
          "'Youropinion on this qwatton of
     whether or not we oan pay any or 011 of
     the folloviug expanses under Seotion 14
     la requaated: (1) travel to and from the
 ,




 Eon. Moyne L. Kelly, page 2   (v-1056)
                                                              J




      medical aahool; (2) room and board while at-
      tending school; and (3) tuition expenses.."
           In Attorney general Opinion Ho. V-451, In which
 a similar provision was under consideration,it waa held
 that the attendance of suah achoola by the dootora of
 State horpitals was State's business.
            Seotlon 8 of House Bill 321, Aots.51st L&g.,,R.
.'S. 1949, oh.553, p.1070 (Approprlatfona- State Hospitals
  and Speolel Schools) provides In part:
           9revel~ngRxpenses:     (a) Reimburse-
      ment for expenses lneurred during travel on
      State bwinesa  shall be made under rules and
      regulationspromulgated by the Board, provld-
      ed however that In no case shall allowanaea
      for mileage on personel cars and peZ;diem al-
      lowanoes exaeed the maximuma allowed In the
      departmentalappropriationbill,,and further
      provlded.thatreimbursementshall not be al-
      lowed for items not ouatanarilp allowed by
      the Comptroller of Public Aoo~uuta.
           "(b) All railroad and other transpor-
      tation shall be paid In oash and properly
      llated In expense aeoounts rendered. Tax
      exemption certificates for transportation
      ahall,be used in all cases where the State
      is exempt from the payment of Government
      tax under Federal provielons;and awh state
      offlolel or employee shall be required to
      obtain such tax exemption oertWlcates from
      transportationcompany before lnaurrlng the
      expense'aud shall not be entitled to a reCBr
      fund of same on his expense aooount."
           ~Subdlvlslow f end g of Subseotlon~(12) of Sea-
 tlon 2 of Rowe Bill 322, Acts 51at Leg., R.S. 1949, ah.
  615, p.1208 (departmentalappropriationbill) provide In
  part:
       "f. Unlessotherwlse apeolfloallgpro-
      vided by the Statutes, It Is provided that
      -any officer or employee who travels on offl-
      zlal State business and who used his own oar
      while 80 doing shall be relmbuFsed for the
       use of said car on the basis of the total
      mileage traveled during any oalendar month
  -   J




. -



          Bon. ~ogne L. Kelly, .page3   (V-1056)


               at the ~follovlngrate: Slx oenta (64) per
               mile for the flristthousand (1,000) miles
              'travelad and five oents (5#).perq ll,efor
              'eaoh mile traveled In exaeaa of one thou-
               rand (1,000)'milea.,. .~.
                    ig. Al.1employeea travellag at the kx-
               pense.of.the State are hereby flmited to the
               amount 0r Four Dollarz..($4) r day for meals
               and a total of Six Dollars (r6) per day for
               meals and lodging, It belngspeoirioally pro-
               vided that the employees shall ijbtalnreceipts
               for all Items of expansg olailsed'exoeptmdals,
               and shall fi,le.suohreoetpta vlt~:@iedrduly
               itemleed and sworn expen8e aooodlntp;. . ."
                      Slnae.t& atthanae by physiolana .rkglsta&
          nursea, and other pr'ofesaiOna1  employees of tha State
          eleemoaynary   lt%?$Ltutlotmof recognized sahaola and olin-
          laa conducted W.approved sohoofs and asadolatiossIs
          Stateta,buslneas.  and.in ~viewof the for&gal
          it la our opln%orrthat'the Boai-dfor Texaa
          $61~ andSpe6ial,&hools ii!authorioed to pay travel exx-
          penas to and from the'mediaal sohoola aa well 68 the
          expense bf room and board while attending skoh.sahoola;
          However, awh expense Is limited to not exceeding the
          maximuma alloied under the DepartmentalAppropriation
          Bill.
                              _'
                     While we have mantloned apealflo pro&alons
          for salary and travel expense payments while.oafiglng
          out aaalgned duties awh as theae, there U no pFovialon
          of general statuti ,orIn the ouzwnt appr6priatlonbill
          authorizingra$mbunemant to the physicians,aglatered
          puraea, and &her profeaalonkl employees of the State
          eleemoaynary institutionsfor tuitibn paid by them to
          awh aohools.
                    It la the rule that lnoffioer or employee la
          allowed only auoh ootnpe~atlon  and emoluments aa are ex-
          pwasly conferred upon him as remuneration for the dla-
          dhar e of his offlolal duties aa an agent of the State.
          Mobafla v. City of Rookdale, 112 Tex. 209, 246 s.w.654
                   It r ii    th t any publto offloer or agent who
          demands expezea"Et     !olnt out-.aome,statuteauthorizing
          Its allowanoe. It Is therefire apparent that.ln order
          for the physlolans, registered nuraea, and other prafea-,
          slonal employees of the State eleemoaynary iMtitUtiOt36
          tombe entitled to reimbrursement for the oxpease of tul-
          tlon incurred by them ln~attandlngmoognOzed aahoola,
                                                 .

  Hon. Hoyne L. Kelly, page 4     (V-1056.


  there must exlst,some statutory prOvl8ion for the rllow-
  anoe ard payment 0r the aame.
            Slnoe there is no provision In the statutes or
  speQifl0 Item In the appropriationbill~aontemplatingre-
  lmbursementby the State for awh e%pendltwe, you are
  reapeatfully ldvlaed that the,expenseIncurred for awh
  tuition by the phyalolana,regl&ered nurses, and employ-
  ees of the State eleemosynaryinstitutionsmay not be
  paid.
                             SUMMARY
          : The Board for Texas State Hospitals and
       Special Schools is authoriced to pay the trav-
       el expense to and.frommedloal schools as veil
       as room and board of phyalolans, .registered
       nurae8, and other ~ofeaaional'employees.of
       the State elee~oaynary inatitutlonswhile st-
       tending swh sohoola aondwted by approved”.
       schools and aaaoalatlom. 'Ad?.     inlon'V-451;
       H.B. 321, A&8.51& Leg., B.S. 13 9/oh.553j.
       p.1070. However,theti:ia n9 ruthorlty for
       the pryzhent of any tuition to 8uoh sohoola.
                                       Your8 yery ~truly;
                                         PRICE DA&
  :APPRCWED:                           Attorney      General
"$.,a. Daviq, Jr.
'. County Affairs Dlvi8io~

  ,JoeGreeahlll
  First A~sslatOnt           :
                 :
 .BA:lW
                                             :